Citation Nr: 1001486	
Decision Date: 01/11/10    Archive Date: 01/22/10	

DOCKET NO.  07-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED) secondary to service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran's erectile dysfunction clearly preceded any 
objective evidence of PTSD symptoms for many years, erectile 
dysfunction is not clearly shown to be caused or 
significantly aggravated by service-connected PTSD, the 
Veteran does not have a removal of half or more of the penis, 
a removal of the glands of the penis, a deformity of the 
penis with loss of erectile power, and he does not have total 
loss of use of a creative organ.  



CONCLUSION OF LAW

An award of service connection for erectile dysfunction is 
not warranted.  38 U.S.C.A. §§ 1110, 1114, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.350, 4.14, 
4.115(b), Diagnostic Codes 7520, 7521, 7522, 4.130, 
Diagnostic Code 9411, General Rating Formula for Mental 
Disorders (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation

The Veterans Claim Assistance Act (VCAA) and regulations 
implementing this liberalizing legislation are applicable to 
the Veteran's claims.  VCAA requires VA to notify claimants 
of the evidence necessary to substantiate their claims, and 
to make reasonable efforts to assist claimants in obtaining 
such evidence.  

The Veteran was provided formal VCAA notice in January 2006, 
prior to the issuance of the rating decision now on appeal 
from May 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records and certain early 
VA treatment records were already on file.  During the 
pendency of this appeal, additional VA outpatient treatment 
records were collected and the Veteran was provided a VA 
genitourinary examination which was rendered in conjunction 
with review of the claims folder.  All known available 
evidence has been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected and once 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
This is secondary service connection.  38 C.F.R. § 3.310(a).

Additionally, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease 
will be service connected.  However, VA will not concede a 
nonservice-connected aggravation unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
evidence establishing the current level of severity of the 
nonservice-connected disease.  This is service connection on 
an aggravation theory.  38 U.S.C.A. § 3.310(b).

Evaluation of the same disability under various diagnoses 
must be avoided.  This is the rule against pyramiding of 
disability evaluations.  38 C.F.R. § 4.14.

The VA disability Rating Schedule at 38 C.F.R., Part 4 does 
not include rating criteria for erectile dysfunction as a 
stand-alone disability.  Compensable evaluations for physical 
loss of all or part of the penis or deformity thereof are as 
follows:  Removal of half or more of the penis warrants a 30 
percent evaluation (or to be rated as voiding dysfunction).  
38 C.F.R. § 4.115(b), Diagnostic Code 7520.  Removal of the 
glands of the penis warrants a 20 percent evaluation (or rate 
as voiding dysfunction).  38 C.F.R. § 4.115(b), dc4.115(b), 
Diagnostic Code 7521.  A deformity of the penis which results 
in loss of erectile power warrants a 20 percent evaluation.  
38 C.F.R. § 4.115(b), Diagnostic Code 7522.

The only award of VA compensation available for actual loss 
of use of a creative organ (as opposed to loss of all or part 
of a penis or penis deformity) is under the rules regarding 
special monthly compensation.  Here, if a Veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs, he shall be provided compensation of $80 per month 
for each such loss or loss of use independent of any other 
compensation provided in the Rating Schedule.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).

Analysis

The facts in this case are fairly straightforward and not 
much in dispute.  The Veteran claims entitlement to service 
connection for erectile dysfunction as secondary to or 
aggravated by his service-connected PTSD.  He does not claim 
nor does the evidence show that he sustained any injury or 
disease affecting his erectile function during service.  This 
claim was first brought after the Veteran secured an award of 
service connection for PTSD, at a time when he was 58 years 
old, well over 30 years after he was separated from military 
service.

Multiple VA outpatient treatment records from 2005 note that 
the Veteran provided a consistent history of having ED 
problems commencing some 15 years earlier, and that he had 
been provided Viagra since 1998.  He had also previously used 
Caverject with success and wanted to use it again.  After 
being provided with Caverject, it was noted to be working 
quite well, but erections were short lived.  The examining 
doctor thought that the problem might be a venous leak in the 
penis.  It was also noted that he had just quit smoking two 
months earlier.  Other outpatient treatment records note that 
there were no other urinary problems and his PSA tests were 
normal.  A VA doctor wrote that the Veteran was rated at 
50 percent for PTSD and that "his depression can only 
aggravate his erectile dysfunction."

In April 2006, the Veteran was provided a VA genitourinary 
examination.  The claims folder was available and reviewed in 
conjunction with examination.  The reported date of onset of 
erectile dysfunction was 1975.  Once the problem started "it 
became mental and it got worse" (quotes in original).  The 
Veteran had been prescribed Viagra and Caverject injections 
starting in 2005.  There were no side effects.  With respect 
to medical history, it was clearly noted that the Veteran had 
no history of prior trauma, hospitalization, surgery, or 
neoplasm to the GU system.  There were no urinary symptoms, 
leakage, or recurrent infections; and no history of 
obstructed voiding, history of stones, or renal dysfunction 
or failure.  Erectile dysfunction was noted to result in 
vaginal penetration less than half the time but after more 
current oral medication and injections, penetration was 
possible half the time.  Ejaculation was normal.  
Additionally, the examination made it quite clear that there 
was no physical injury or disease of the Veteran's penis and 
testes which were essentially normal on examination, 
including a normal prostate, seminal vesicles and all 
associated structures.  Under summary of all problems 
attributable to ED, it was noted that ED caused no difficulty 
in any daily activities except "recreation."  A medical 
opinion was provided, though poorly worded, which was that it 
was at least as likely that the Veteran's ED was attributable 
to smoking for many years as to PTSD.

A separate grant of service connection for erectile 
dysfunction is not warranted.  The Board notes that awards of 
VA compensation are principally based on diseases or injuries 
attributable to military service which interfere with a 
Veteran's industrial, occupational, employment ability.  This 
is why there is no separate rating criteria in the Rating 
Schedule for erectile dysfunction as a stand alone disorder, 
since generally speaking a loss of erectile ability does not 
by itself interfere with a veteran's ability to work.  

There are only three diagnostic codes potentially applicable 
to this claim in the Rating Schedule at 38 C.F.R. § 4.115(b) 
ratings of the genitourinary system.  Diagnostic Code 7520 
provides a 30 percent evaluation for removal of half or more 
of the penis.  Diagnostic Code 7521 warrants a 20 percent 
evaluation for removal of gland of the penis.  Diagnostic 
Code 7522 warrants a 20 percent evaluation for a deformity of 
the penis which results in a loss of erectile power.  In each 
case, the Rating Schedule requires either physical loss or 
physical deformity of the penis before a compensable 
evaluation may be provided.  Some form of physical injury, 
with or without surgical intervention, is contemplated in 
each case.  

The clinical evidence on file is clear that the Veteran does 
not have any underlying injury or pathology that directly 
results in loss of erectile power.  The VA genitourinary 
examination and all medical records on file make it clear 
that the Veteran's penis and testes are entirely normal 
without any identifiable disease, injury, or physical loss.  
Without a loss of part or all of the penis or a deformity of 
the penis, a compensable evaluation is not warranted for loss 
of erectile power alone.  

The only other VA compensation payable is under special 
monthly compensation which provides an award of $80 per month 
if it is shown that the Veteran has either a physical loss or 
a total loss of use of a creative organ.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).  The Veteran does not have 
any physical loss and he certainly does not have a total loss 
of use.  Again, the medical evidence on file shows that the 
Veteran does have the ability to attain and maintain 
erections, with or without medication and/or injections, 
about half the time.  In the absence of competent medical 
evidence showing a complete loss of use, an award of special 
monthly compensation is not warranted.

The Veteran is in receipt of a 50 percent evaluation for 
service-connected PTSD.  In reviewing the General Rating 
Formula for Mental Disorders at 38 C.F.R. § 4.130, it is 
noted that this Schedular criteria does include consideration 
of both occupational and social impairment, which is an 
exception to the general rule that the VA Rating Schedule is 
primarily geared at occupational and industrial impairment, 
not social impairment.  Erectile dysfunction is not an 
occupational impairment but is a social impairment and as 
such may be considered in arriving at an appropriate 
compensable evaluation for service-connected PTSD.  Notably, 
38 C.F.R. § 4.126(b), does provide that when evaluating 
disability from a mental disorder, adjudicators will consider 
the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  Again, 
occupational impairment is the primary focus of VA disability 
compensation.  To the extent that a separate evaluation for 
erectile dysfunction is sought, it could be argued that this 
was a violation of the rule against pyramiding of disability 
compensation evaluations at 38 C.F.R. § 4.14, since the 
Veteran is already in receipt of a 50 percent evaluation for 
PTSD, and that evaluation contemplates a significant degree 
of both occupational and social impairment.  

It is clearly and consistently noted in the record that the 
Veteran's ED preceded any objective symptoms of PTSD by some 
10 to 15 years.  There is also no significant evidence which 
directly ties ED to service-connected PTSD.  The comment 
written in the Veteran's record that the Veteran's depression 
(presumably associated with PTSD) "can only aggravate his 
erectile dysfunction,"  does not state it actually does 
aggravate it or provide any estimation or percentage of 
increase, but simply states that the Veteran's psychiatric 
problems can certainly not help ED.  On the other hand, the 
VA genitourinary examination by both a nurse and medical 
doctor felt that it was as likely that the Veteran's lengthy 
history of smoking tobacco more significantly influenced ED 
than the Veteran's service-connected PTSD.  The evidence on 
file supporting a conclusion that the Veteran's PTSD directly 
caused or significantly aggravated preexisting ED is 
speculative in nature and does not arise to a level of 
equipoise or better.

Again, ED does not involve an impairment of occupational or 
industrial functioning.  The only compensable evaluations 
under the applicable rating criteria are either physical loss 
of all or part of the penis or deformity of the penis, and 
the Veteran does not have any physical loss or deformity.  
Special monthly compensation is available if service-
connected disability results in a complete loss of use of a 
creative organ, and the evidence does not show a complete 
loss of use.  A separate award of service connection for ED 
is not warranted.


ORDER

Entitlement to service connection for erectile dysfunction 
secondary to service-connected PTSD is denied.



	                        
____________________________________________
	LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


